Case 8:14-cv-00001-JVS-ADS Document 264 Filed 07/30/19 Page 1 of 4 Page ID #:6921



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No.: 8:14-00001 DOC (ADSx)                                Date: July 30, 2019
  Title: Physicians Healthsource, Inc. v. Masimo Corporation, et al.


  Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                                None Reported
                 Deputy Clerk                             Court Reporter / Recorder

      Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                None Present                                    None Present

  Proceedings:          (IN CHAMBERS) ORDER GRANTING IN PART AND
                        DENYING IN PART DEFENDANTS’ MOTION TO COMPEL

         On June 19, 2019, the Court heard the Motion to Compel filed by defendants
  Masimo Corporation and Masimo Americas, Inc. (“Masimo”). [Dkt. No. 220]. Masimo
  seeks an order compelling amended responses and production of documents from
  Plaintiff Radha Geismann M.D. P.C. (“Geismann”). Having considered the Motion to
  Compel, the Joint Stipulation and all related filings by the parties, and the arguments of
  counsel during the hearing, the Court grants in part and denies in part the Motion to
  Compel.

        A. Request for Production Nos. 41-42, 44-50 and Interrogatory No. 10

          The Court finds Requests for Production (“RFPs”) 41-42 and Interrogatory No. 10
  substantively similar to RFPs 83-84 and Interrogatory No. 9 served on Plaintiff
  Physician’s Healthsource (“PHI”) that the Court considered and ruled on in
  November 2018. See [Dkt. No. 112, pp. 47-48]. The Court finds no difference between
  this plaintiff and PHI that would justify the Court altering its prior determination as to
  the scope of discovery or its prior rulings. Consistent with the Court’s
  November 14, 2018 order, the Court grants the Motion to Compel as to RFPs 41-42 to
  the extent Masimo seeks settlement agreements. The Motion to Compel is also granted
  as to Interrogatory No. 10 to the extent Masimo seeks responses related to settlement
  agreements. For confidential settlement agreements, Geismann is ordered to follow up



  CV-90 (03/15) – YWD                Civil Minutes – General                       Page 1 of 4
Case 8:14-cv-00001-JVS-ADS Document 264 Filed 07/30/19 Page 2 of 4 Page ID #:6922



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No.: 8:14-00001 DOC (ADSx)                                Date: July 30, 2019
  Title: Physicians Healthsource, Inc. v. Masimo Corporation, et al.

  with counsel for Masimo regarding the process required by the agreements for their
  production. To the extent a court order is required, this Order should serve as such.

         RFPs 44-48 are substantively similar to RFPs 87-89, 91, and 96 that were served
  on Plaintiff Physician’s Healthsource (“PHI”) that the Court considered and ruled on in
  November 2018. As such, consistent with the Court’s prior orders, Geismann is ordered
  to produce documents in its possession or in possession of its counsel that are
  responsive to these RFPs and are not available on PACER, for example deposition
  transcripts, expert reports, and discovery responses. See [Dkt. No. 112, pp. 51, 60, 63;
  Dkt. No. 186, p. 47-48].

         RFPs 49-50 are substantively similar to RFPs 94-95 served on PHI that the Court
  considered and ruled on in November 2018. As such, consistent with the Court’s prior
  orders, the Motion to Compel is granted as to RFPs 49-50 to the extent Masimo seeks
  briefing and orders regarding class certification from Geismann’s other TCPA cases. See
  [Dkt. No. 112, pp. 66-67].

         B. Interrogatory Nos. 15-16

         Masimo has withdrawn the Motion to Compel as to Interrogatory Nos. 15-16.
  [Dkt. No. 234, p. 1 n.1]. The Court therefore does not rule on these interrogatories.

         C. Request for Production Nos. 24, 60, 65, 78-82, Interrogatory
            No. 19, and Request for Admission Nos. 52-78

         Under Ninth Circuit case law, Geismann’s retainer agreements may be relevant to
  the issue of adequacy in class certification. See Rodriguez v. West Publ’g Corp., 563
  F.3d 948, 957 (9th Cir. 2009) (finding incentive agreements agreed to as part of initial
  retention between counsel and certain named plaintiffs “plainly relevant” where
  agreements “put class counsel and the contracting class representatives into a conflict
  position from day one”); see also Gusman v. Comcast Corp., 298 F.R.D. 592, 600 (S.D.
  Cal. 2014) (“Plaintiff's retainer and fee agreement with counsel in this case is relevant to




  CV-90 (03/15) – YWD                Civil Minutes – General                        Page 2 of 4
Case 8:14-cv-00001-JVS-ADS Document 264 Filed 07/30/19 Page 3 of 4 Page ID #:6923



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No.: 8:14-00001 DOC (ADSx)                                Date: July 30, 2019
  Title: Physicians Healthsource, Inc. v. Masimo Corporation, et al.

  the Rule 23(a)(4) analysis of whether Plaintiff is an adequate representative of the
  class.”).

          The Ninth Circuit has repeatedly held retainer agreements are not protected by
  the attorney-client privilege or work product doctrine. See Ralls v. United States, 52
  F.3d 223, 225 (9th Cir. 1995); accord United States v. Blackman, 72 F.3d 1418, 1424 (9th
  Cir. 1995) (“As a general rule, client identity and the nature of the fee arrangement
  between attorney and client are not protected from disclosure by the attorney-client
  privilege.”); In re Michaelson, 511 F.2d 882, 887 (9th Cir.1975) (“[I]t has generally been
  held that information concerning the fee arrangement between an attorney and his
  client, or the existence of the attorney-client relationship is not privileged or protected
  by the attorney-client privilege.”); see also White v. Experian Info. Solutions, Inc., 2010
  WL 11526818, at *3 (C.D. Cal. Sept. 30, 2010). Communications concerning “the
  identity of the client, the amount of the fee, the identification of payment by case file
  name, and the general purpose of the work performed are usually not protected from
  disclosure by the attorney-client privilege.” Clarke v. Am. Commerce Nat’l Bank, 974
  F.2d 127, 129 (9th Cir. 1992); see also Paul v. Winco Holdings, Inc., 249 F.R.D. 643, 654
  (D. Idaho Feb. 27, 2008), Gaines v. Law Office of Patenaude & Felix, A.P.C., 2014
  WL 3894348, at *5 (S.D. Cal. June 12, 2014)).

          RFPs 65 and 82 seek the engagement agreement and retainer agreement between
  Geismann and counsel in this action. This information is relevant to the issues of class
  certification in this case because Masimo has raised concerns regarding the nature of the
  fee agreement and plaintiffs’ counsel’s conduct in discovery, both of which bear on
  whether Geismann is an adequate class representative. See Haghayeghi v. Guess?, Inc.,
  2016 WL 9526465, at *2 (S.D. Cal. Mar. 21, 2016) (finding retainer agreement relevant
  to class certification where Defendants sought “documents in advance of Plaintiff’s
  deposition to discover whether Plaintiff may adequately represent the class or if a
  conflict of interest exist[ed].”). Further, RFPs 65 and 82 seek non-privileged
  information. See White v. Experian Info. Solutions, Inc., 2010 WL 11526818, at *3 (C.D.
  Cal. Sept. 30, 2010) (finding privilege did not protect retainer agreement from
  production). The Motion to Compel is therefore granted as to RFPs 65 and 82.




  CV-90 (03/15) – YWD                Civil Minutes – General                       Page 3 of 4
Case 8:14-cv-00001-JVS-ADS Document 264 Filed 07/30/19 Page 4 of 4 Page ID #:6924



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No.: 8:14-00001 DOC (ADSx)                              Date: July 30, 2019
  Title: Physicians Healthsource, Inc. v. Masimo Corporation, et al.

        The Motion to Compel is denied as to RFPs 24, 60, 78-81, Interrogatory No. 19,
  and Request for Admission Nos. 52-78. The Court finds these to be overbroad, unduly
  burdensome and not proportional to the needs of the case.

         This Court has communicated with the assigned District Judge, and he has
  authorized the discovery cut-off date to be extended for the limited purpose of these
  responses and the production of documents. Amended responses and production for
  nonconfidential documents are due no later than August 13, 2019. For confidential
  settlement agreements, production is due by no later than August 20, 2019.

        IT IS SO ORDERED.




                                                                       Initials of Clerk kh




  CV-90 (03/15) – YWD               Civil Minutes – General                       Page 4 of 4
